Name: Commission Regulation (EC) No 608/94 of 18 March 1994 amending Regulation (EEC) No 334/93 laying down detailed implementing rules for the use of land set aside for the provision of materials for the manufacture within the Community of products not primarily intended for human or animal consumption
 Type: Regulation
 Subject Matter: economic policy;  cultivation of agricultural land;  international trade;  plant product;  agricultural activity
 Date Published: nan

 19. 3 . 94 Official Journal of the European Communities No L 77/7 COMMISSION REGULATION (EC) No 608/94 of 18 March 1994 amending Regulation (EEC) No 334/93 laying down detailed implementing rules for the use of land set aside for the provision of materials for the manufacture within the Community of products not primarily intended for human or animal consumption authority of the details of the first processor within 20 working days of delivery of the raw material to that first processor ; Whereas it should be specified that the transport within the Community covered by a control copy T 5 should not be limited to end-products intended for export to third countries ; Whereas in the light of experience it is not necessary to require processors to keep records on a daily basis ; whereas the frequency of record-keeping should be deter ­ mined by the competent authority ; Whereas certain raw materials of a pluriannual nature are eligible for compensation pursuant to Commission Regu ­ lation (EEC) No 2595/93 (5) ; whereas it is therefore appropriate to delete these raw materials from the list of eligible raw materials in Annex I to Commission Regula ­ tion (EEC) No 334/93 (6) ; Whereas it is desirable to amend the list of end-products which are to be considered as permissible uses for non ­ food crops grown on set-aside land ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder and Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Article 13 thereof, Whereas Article 7 (4) of Regulation (EEC) No 1765/92 allows set-aside land to be used for the provision of mate ­ rials for the manufacture within the Community of products not primarily intended for human or animal consumption, provided that effective control systems are applied ; Whereas Regulation (EEC) No 1765/92 enables the Commission to set conditions for the cultivation of crops without compensation on set-aside land ; whereas it is desirable to allow the cultivation of sugar beet without compensation on set-aside land provided that this does not have a detrimental effect on the sugar market ; whereas it is nevertheless necessary to ensure that such cultivation is in conformity with the rules relating to the use of set-aside land for the growing of non-food crops ; Whereas a security should be lodged notwithstanding the fact that no compensation is payable ; whereas the re ­ quirement for contracts to be signed before the sowing of sugar beet would lead to practical difficulties in the first year of application ; Whereas it is necessary to clarify that no raw materials, intermediate products, end-products, co-products or by-products grown on set-aside land should be eligible for measures financed pursuant to Article 1 (2) of Council Regulation (EEC) No 729/70 (3), as last amended by Regu ­ lation (EEC) No 2048/88 (4); Whereas experience has shown that it is necessary for the claimant to lose his right to compensation because of a delay by the collector or first processor, as the case may be, in depositing a copy of the contract with his competent authority ; Whereas it is necessary for the effective control of the scheme that a collector should inform his competent HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 334/93 is amended as follows : 1 . The following Article 2a is inserted : 'Article 2a No compensation, within the meaning of Article 2 (5) of Regulation (EEC) No 1765/92, shall be payable in respect of land on which sugar beet is grown. All the provisions of this Regulation shall , however, apply where sugar beet is grown on set-aside land in the same way that they would apply if compensation were payable .' : (') OJ No L 181 , 1 . 7. 1992, p. 12 . (2) OJ No L 30, 3 . 2. 1994, p. 7. (3) OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 185, 15 . 7. 1988 , p. 1 . 0 OJ No L 238, 23. 9 . 1993, p. 21 . (6) OJ No L 38, 16. 2. 1993, p. 12. No L 77/8 Official Journal of the European Communities 19 . 3. 94 processor has evidence that the quantity of raw materials under contract has been processed in conformity with the conditions set out in point (g) of Article 6 ( 1 ). Where the contract has been adjusted or annulled on the conditions set out in Article 7 (2), the security lodged shall be reduced in accordance with the reduction in area.' ; 7. Article 10 (6) is amended as follows : (a) The first subparagraph is replaced by the fol ­ lowing : 'Where one or more end-products, intermediate products, co-products or by-products to which a contract pursuant to Article 6 relates are intended for export to third countries, their transport within the Community shall be covered by a control copy T5 issued by the competent auth ­ ority of the Member State in which those products were obtained.' ; (b) The third subparagraph is replaced by the fol ­ lowing : 'This requirement shall apply only in the case were the end-product, referred to in Annex II, intermediate product, co-product or by-product to which a contract pursuant to Article 6 relates would enjoy export refunds if obtained from any of the raw materials listed in Annex I, cultivated outside this scheme.' ; 8 . In the introductory words of point (b) of Article 11 ( 1 ), 'on a daily basis' is replaced by 'on a regular basis to be determined by the competent authority' ; 9 . Article 14 is deleted ; 10. The second paragraph of Article 17 is deleted ; 1 1 . Annex I is amended as follows : (a) The following is deleted : 2. Article 5 is replaced by the following : 'Article 5 No raw material grown on set-aside land, interme ­ diate product, end-product, co-product or by-product to which a contract pursuant to Article 6 relates, shall be eligible for any measures financed pursuant to Article 1 (2) of Council Regulation (EEC) No 729/70 Q. 0 OJ No L 94, 28 . 4. 1970 , p. 13.'; 3 . In Article 6 ( 1 ) the following sentence is inserted after the first sentence : 'However, in the case of contracts made in respect of sugar beet falling within CN code 1212 91 for harvest in the 1994/95 marketing year, such contracts may be signed after sowing, provided that they are signed before 1 5 May 1 994.' ; 4. In the second subparagraph of Article 7 (4), (b) is replaced by the following : '(b) a copy of the contract has been deposited with the competent authority of the collector or first processor, as the case may be, the conditions referred to in Article 8 (2) have been fulfilled, and the information specified in Article 8 (4) (a) has been transmitted by either the collector or the first processor ;' 5. Article 8 is amended as follows : (a) In paragraph 1 , the second subparagraph is deleted. (b) In paragraph 4, point (b) is replaced by the fol ­ lowing : '(b) The collector shall inform his competent authority of the name and address of the first processor of the raw material which he has received, within 20 working days of its deli ­ very to that first processor ;' 6 . Article 9 is amended as follows : (a) In paragraph 1 , the second subparagraph is deleted. (b) Paragraph 2 is replaced by the following : '2. The security shall be equal to 120 % of the value of the compensation for each parcel of land covered by the contract, so as to guarantee its proper performance . However, where sugar beet is grown on set-aside land, the security shall be equal to 120 % of the value of the compensation that would be payable if each parcel of land covered by the contract and cultivated with sugar beet had been cultivated with any other raw mate ­ rial listed in Annex I. The security shall be released pro rata, according to the quantities processed into the end-product considered to be the primary non-food use, on condition that the competent authority of the collector or the first CN code Brief description 'ex 0602 99 41 Short rotation forest trees having a maximum cultivation period of 10 years inclusive 0602 99 51 Outdoor perennial plants (e.g. Miscanthus sinensis)' (b) The following is inserted : CN code Brief description ' 1212 91 Sugar beet (provided that sugar, as defined by Commission Regulation (EEC) No 1443/82 (*), is not produced from it, either as an intermediate product, co-product or by-product) o OJ No L 158 , 9 . 6. 1982, p. 17. ; 19 . 3 . 94 Official Journal of the European Communities No L 77/9 are not obtained from sugarbeet cultivated on set-aside land and that they do not contain products derived from sugarbeet cultivated on set-aside land. (***) OJ No L 94, 9. 4. 1986, p. 9/ 12. Annex II is amended as follows : (a) In point (a), the following sub-indent is added : '  packaging material falling within CN codes ex 1904 10 and ex 1905 90 90 on condition that proof has been obtained that the products have been used for non-food purposes according to the provisions of Article 9 (2) of this Regulation.' ; (b) In point (b), the second indent is replaced by the following : '  all products referred to in Commission Regu ­ lation (EEC) No 1722/93 (") on condition that they are not obtained from cereals, or potatoes cultivated on set-aside land, and that they do not contain products derived from cereals or potatoes cultivated on set-aside land. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Point 4 of Article 1 shall apply to all claims for compen ­ sation pursuant to Article 7 (4) of Regulation (EEC) No 1765/92 made in respect of raw materials for harvest in the 1993/94 marketing year onwards. Point 1 1 (b) of Article 1 shall apply forthwith to set aside carried out with a view to the 1994/95 marketing year. H OJ No L 159 , 1 . 7 . 1993, p. 112.'; (c) In point (b), the following indent is added : '  all products referred to in Council Regulation (EEC) No 1010/86 (w) on condition that they This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission